Citation Nr: 1544855	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right forearm shrapnel wound.

4.  Entitlement to service connection for a bilateral knee injury.

5.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  The Veteran also had active duty training from May 1965 to October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Veterans Benefit Management System (VBMS) and Virtual VA paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception the Veteran's representative's January 2015 brief, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a compensable rating for malaria and to service connection for bilateral knee injury and residuals of a right forearm shrapnel wound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence on file is at least in relative equipoise as to whether the Veteran's tinnitus is related to in-service acoustic trauma.

2.  The evidence on file is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran contends that he experiences tinnitus and bilateral hearing loss as a result of noise exposure from gunfire and explosions without any hearing protection during combat service in Vietnam.  See Veteran's December 2012 Notice of Disagreement; Veteran's March 2014 Substantive Appeal.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records, to include the entrance and separation examinations, show that the Veteran did not have a hearing loss disability pursuant to VA standards during service or at separation.  The separation examination shows that the Veteran's hearing was within normal limits.  On this record, the Veteran first demonstrates a hearing loss disability pursuant to VA standards at the August 2012 VA examination, meeting the requirements of 38 C.F.R. § 3.385.  At that time, tinnitus was also documented as present.  Thus, the first element of a current disability for the hearing loss and tinnitus claims has been met.

As mentioned, the Veteran claims that his disabilities are due to acoustic injury sustained in a combat situation.  His statements concerning combat with the enemy implicate 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

Application of Section 1154(b) requires a finding that the Veteran was engaged in combat.  Here, the Veteran's DD Forms 214 and 215 show his receipt of the Combat Infantryman Badge which confirms he was engaged in combat.

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service connection for hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Based on the service records, and the Veteran's credible statements, and applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an injury during service, satisfying the second element of service connection.

The third and last element of the Veteran's claims for service connection is the existence of a causal link between his in-service acoustic trauma and his present hearing loss and tinnitus.  In this regard, the evidence shows that the August 2012 VA examiner rendered a negative nexus opinion for both disabilities upon review of the claims file and the Veteran.  Specifically, she noted that the Veteran's service records showed normal hearing bilaterally with no evidence of significantly worsened hearing throughout his service.  The VA examiner did not provide adequate rationale as to why the Veteran's combat noise exposure did not result in his current hearing loss disability despite the lack of hearing loss noted while in service.  Under Hensley v. Brown, 5 Vet. App. 155, 159 (1993), normal hearing tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  

The VA examiner's opinion is also based on the fact that the Veteran's onset of tinnitus "was only about five years ago, many years post military service" and that the Veteran does not correlate the onset to "his time in the service."  However, in the VA examination, the Veteran reported that his tinnitus started "at least" five years prior.  Moreover, the Veteran has clarified that his tinnitus and hearing loss started in service and have continued to the present and that his tinnitus has worsened in the last five years.  See December 2012 Notice of Disagreement; March 2014 Substantive Appeal.  The Veteran also stated that he has not been exposed to loud noise without the benefit of hearing protection since service.  See December 2012 Notice of Disagreement.  The VA examiner's opinion lacks probative value as it is based on inaccurate facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning).  After discounting the probative value of the opinion, what remains are the Veteran's competent and credible statements that his hearing loss and tinnitus manifested in service as a result of acoustic trauma experienced during combat.

The Board has considered the Veteran's combat service in resolving the issues of service connection for hearing loss and tinnitus.  38 U.S.C.A. § 1154(b); Reeves, 682 F.3d at 999.  Similar to this case, Reeves involved a hearing loss claim by a combat veteran and the Court explained that the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. (emphasis in original).  Essentially, by the analysis in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in combat, but also that he incurred hearing loss and tinnitus during his service.

The Veteran in this case claims that he has experienced decreased hearing and ringing in his ears since exposure to hazardous noise in service, particularly from gunfire and explosions.  He is competent to testify to experiencing decreased hearing and ringing in his ears, to include when the onset of such disabilities began, and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Competent and credible evidence of record indicates that the Veteran has had hearing loss and tinnitus since his military service.  The evidence unfavorable to the Veteran's claim falls short of the "clear and convincing" evidence which, under section 1154(b), is needed to rebut a combat Veteran's account of the origins of his injury.  The Board therefore finds that the Veteran's hearing loss and tinnitus were incurred in service.

In addition, because sensorineural hearing loss and tinnitus are chronic diseases, service connection can be established by showing the occurrence of in-service acoustic trauma and the existence of symptoms since discharge from service.  Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. § 3.309(a).  The evidence of record also satisfies this standard.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss and tinnitus is warranted.  See 38 U.S.C.A. §§ 1154(b), 5107(b).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claims for entitlement to a compensable rating for malaria and to service connection for a bilateral knee injury and residuals of a right forearm shrapnel wound.

A VA examination was scheduled for the Veteran on these three issues in January 2013.  The Veteran did not attend the examination.  However, the Veteran contacted the VA in January 2013 and asked that the VA examination be rescheduled as he was out of town until April 2013.  See January 2013 VA Report of General Information; January 2013 Kansas City VA Medical Center Record; April 2013 Notice of Disagreement.  The Board therefore finds good cause to reschedule the Veteran's examination.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete a release for all identified records.  
3.  If the Veteran responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant records identified by the Veteran, if not already associated with the claims file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA. 
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to determine the impairment due to the service-connected malaria.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  All appropriate tests and studies should be accomplished.    

The examiner should assess and fully describe any residuals of malaria, including any functional limitations, and whether or not the Veteran's malaria is in an active state at the time of the examination.  The examiner should consider the Veteran's wife's statement that the Veteran has severe spells of extreme sweats, headaches, and cold chills.  The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his residuals of a bilateral knee injury.  The examiner must interview the Veteran as to the history of his bilateral knee injury, including when it was incurred, and the onset of his symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  All appropriate tests and studies should be accomplished.  

The examiner is asked to identify all residuals of a bilateral knee injury currently experienced by the Veteran.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a bilateral knee injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his residuals of a right forearm shrapnel wound.  The examiner must interview the Veteran as to the history of his right forearm shrapnel wound, including when it was incurred, and the onset of his symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  All appropriate tests and studies should be accomplished.  

The examiner is asked to identify all residuals of a right forearm shrapnel wound currently experienced by the Veteran.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a right forearm shrapnel wound, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  After the above development is completed, re-adjudicate the claims.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


